UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

GRIFFEN SECURITY, LLC,
Case No.

Plaintiff,
COMPLAINT

BOBBIE THOMPSON, MARKEITH BOYD,
SHIRLEY LORRAINE BOYD, and
CITADEL CAR ALARMS, LLC.

Defendants.

 

 

Plaintiff Griffen Security LLC Inc., by and through its attorneys, bring this Complaint
against Defendants Bobbie Thompson, Markeith Boyd, Shirley Lorraine Boyd, and Citadel Car

Alarms, LLC (‘Citadel’), and allege as follows:

NATURE OF THE CASE

Le This case results from the Defendants’ (the “Licensors”) unwarranted attempt to
terminate the patent license they granted exclusively to Plaintiff (the “Licensee”) in an arm’s
length transaction based on a meritless allegation of breach of contract. Defendants’ wrongful
termination of the license will result in losses to Plaintiff of $200,000 or more. This action is
being brought in accordance with contract terms agreed to by both Plaintiff and Defendants, and
set forth in the patent license agreement.

2. Plaintiff is in the business of developing and selling vehicle security systems.
Plaintiff found U.S. Patent No. 7,319,378 (the “378 Patent”), owned by the Defendants, while
conducting due diligence before developing a new product. After negotiations between Plaintiff
and Defendants Bobbie Thompson, Markeith Boyd, Shirley Lorraine Boyd (“Individual

Defendants”), in which all were represented by counsel, the parties entered into a patent license
for the ‘378 Patent (the “License Agreement”), Exhibit A, effective May 25, 2018 (the
“Effective Date”). Pursuant to the License Agreement, Plaintiff was granted an exclusive
license for the *378 Patent in exchange for a $10,000 up front license fee and a five percent (5%)
royalty on gross profits of licensed products for the remaining life of the °378 Patent. On June
22, 2018, Plaintiff wired $10,000 to Defendants’ patent counsel for payment of the license fee.
Relying on the License Agreement, Plaintiff then began development of a new vehicle security

system design based on the claims of the “378 Patent”.

3, However, on February 16, 2019, Defendants, through counsel, sent to Plaintiff a
Notice of Termination to Licensee (“Notice”) (Exhibit B), premised on an alleged breach of
Section 6(c) of the License Agreement, which requires Plaintiff to inform Defendants promptly
in writing of any “alleged infringement” and provide evidence of infringement to Defendants.
The Notice stated that the License Agreement would terminate within thirty (30) days of the
Notice if the alleged breach was not cured. In a response to the Notice on February 21, 2019
(“Response”) (Exhibit C), Plaintiff, through counsel, explained that Plaintiff had not found
infringement or identified an infringer of the *378 Patent, and therefore Plaintiff had not
breached the License Agreement; accordingly, there was no breach to cure. In the Response,
Plaintiff requested a meeting with Defendants by telephone to attempt to resolve the apparent
dispute per the dispute resolution provisions in Section 11(a) of the License Agreement. On
February 28, 2019, Defendant Markeith Boyd, on behalf of all Defendants, and a representative
of Plaintiff (Mr. Gavin Wilding, President and CEO) held a telephone negotiation that included
counsel for both parties (the “February 28 Telephone Negotiation”). During the telephone
negotiation Defendant Markeith Boyd expressed frustration that Mr. Wilding had not shared

sufficient information regarding the development of the new vehicle security system under the
license. At the conclusion of the discussion, counsel for Defendant Markeith Boyd offered and
Mr. Wilding accepted a resolution to the dispute in which Defendants would provide a list of
product development information requested of Plaintiff and Plaintiff would then provide such
information to Defendant Markeith Boyd. On this basis, Defendants agreed to a “standstill
agreement” tolling the thirty (30) days to license termination which had been triggered by the

Notice of Termination.

4, Instead of providing a list of product development information requested from
Plaintiff as agreed during the telephone negotiations, on March 18, 2019, Defendants sent an
entirely new license agreement to Plaintiff. (Exhibit D.) Ignoring the current valid contract
between Defendants and Plaintiff, Defendants proposed a new, non-exclusive license which: (i)
requires Plaintiff to pay a $250,000 up-front non-refundable advance on royalties; (ii) requires
Plaintiff to litigate and pay for any enforcement of the ’378 Patent against infringers; and (iii)
gives Defendants the unqualified right to terminate the license at any time for any reason, as
well as other onerous terms all of which are inconsistent with the License Agreement reached
during the initial contract negotiations and the verbal agreement reached during the February 28

Telephone Negotiation.

a On March 28, 2019, Plaintiff through counsel sent Defendants’ counsel an email,
explaining that Plaintiff “will not agree to replace or amend the license contract that currently
exists between the parties.” Plaintiff proposed instead a side agreement to the License
Agreement (the “Side Agreement”). (Exhibit E.) Consistent with the resolution proposed by
counsel for Defendant Markeith Boyd and accepted by Mr. Wilding during the February 28
Telephone Negotiation, the proposed Side Agreement lists product development information

that Plaintiff is willing to provide to Defendants.
6. On April 1, 2019, Defendants sent an email (Exhibit F) to Plaintiff, rejecting the
proposed Side Agreement and demanding reconsideration of the proposed new license
agreement: “If that is not acceptable, then the standstill agreement would no longer be tolled.
Our previous notice that the original License Agreement is null and void would apply from
today’s date and trigger the process set forth in the license. We look forward to hearing from
you.”

he Plaintiff maintains that there has been no breach of the License Agreement by
Plaintiff, and therefore no basis or reason for termination. The new license agreement proposed
by Defendants’ patent counsel is entirely unacceptable for numerous reasons addressed below.
Further, cancellation of the License Agreement will cause Plaintiff losses in excess of the
$200,000 already invested or committed in developing and testing a product based on the claims
of the’378 Patent, forcing Plaintiff either to invest additional funds of a similar amount to
develop a non-infringing product or abandon the economic opportunity for which Plaintiff
already fairly bargained. Accordingly, Plaintiff brings this action for a declaratory judgment
that Plaintiff has not breached the License Agreement, and for specific performance of the
License Agreement by Defendants, or, in the alternative, for breach of contract by Defendants
for their failure to comply with the terms of the License Agreement. In parallel with this
complaint, Plaintiff asks this Court for a preliminary injunction to prevent immediate
termination of the License Agreement until the Court can hear the case and render judgment.

THE PARTIES

8. Plaintiff is a limited liability corporation organized and existing under the laws

of the State of Florida, with its principal place of business in Boca Raton, Florida.

9. On information and belief, Defendant Bobbie Thompson is an individual who

resides in New York, New York. Bobbie Thompson is a listed inventor on the °378 Patent.
10. On information and belief, Defendants Markeith Boyd and Shirley Lorraine
Boyd are individuals who both reside in Fitchburg, Wisconsin. Both Markeith Boyd and Shirley
Lorraine Boyd are listed inventors on the ’378 Patent.

11. On information and belief, Defendant Citadel Car Alarms, LLC (“Citadel”) is a
limited liability company organized and existing under the laws of the State of Wisconsin, with
its principal place of business in Fitchburg, Wisconsin. On information and belief, Defendant
Markeith Boyd is a manager or managing member of Citadel. On information and belief, the
Individual Defendants assigned their rights in the 378 Patent, subject to the License Agreement,

to Citadel.

JURISDICTION AND VENUE

12. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because
there is complete diversity of citizenship between Plaintiff and Defendants and the amount in
controversy exceeds $75,000.00, exclusive of interest andcosts.

13. This Complaint includes a count for declaratory relief under the patent laws of
the United States, 35 U.S.C. § 1, et seq. Therefore, this Court also has subject matter jurisdiction
over the claims alleged in this action based on jurisdiction over declaratory judgment claims
arising under the patent laws pursuant to 28 U.S.C. §§ 1331, 1338, 2201, and 2202. This Court
has jurisdiction over the remaining claims pleaded in this action that do not arise under the patent
laws pursuant to 28 U.S.C. § 1367, insofar as they are related to the other claims in the action
and form part of the same case or controversy, as well as pursuant to the Declaratory Judgment
Act, 28 U.S.C. § 2201(a).

14. This Court has personal jurisdiction over Defendants Bobbie Thompson,
Markeith Boyd, and Shirley Lorraine Boyd, as each has consented in writing in section 11(b) of

the License Agreement to submit to the jurisdiction of this Court, availing themselves of the
laws of the State of New York.

15. | This Court has personal jurisdiction over Defendant Citadel as an assignee of
some or all of the ownership in the °378 Patent, upon which the License Agreement described
herein, including the provisions for selection of governing law and jurisdiction over disputes, is
expressly binding.

16. | Venue is proper in this district pursuant to the forum selection clause set forth in
section 11(b) of the License Agreement, in which the parties “waive any right to claim
inconvenient forum.”

PLAINTIFF GRIFFEN SECURITY, LLC

17. Plaintiff Griffen Security, LLC was formed in 2014 to develop a vehicle
immobilizer product designed to stop vehicle thefts. A proof of concept product has been
developed and the company is in discussions with vehicle manufacturers.

18. In late 2017, Plaintiff decided to develop a new vehicle security system product
and service. At an early stage in developing this new product, a limited patent search was
performed on behalf of Plaintiff to identify patents and prior art relevant to concepts for the new
vehicle security system product. This patent search identified the °378 Patent, which claims
elements similar to those envisioned for the new vehicle security system product. This
motivated Plaintiff to contact Defendants to determine whether a license to °378 Patent could be
negotiated so that the new vehicle security system product could be designed to be covered by
the claims of the ’378 Patent.

THE °378 PATENT
19. The °378 Patent, entitled “Anti-theft System for a Vehicle with Real-Time

Notification Feature,” issued from an application filed April 12, 2005 that claimed priority to a
provisional application filed April 12, 2004. Bobbie Thompson, Markeith Boyd, and Shirley
Lorraine Boyd are the named inventors. Mark Levy & Associates, PLLC was the firm that
prosecuted the patent application.

20. While the scope of the claims are not an issue in this case, claim 1 of the °378
Patent recites: A vehicle anti-theft system, comprising: a) at least one sensor disposed in a
vehicle adapted to detect an unauthorized condition in or about said vehicle and for generating
an alarm signal in response thereto; b) a transceiver operatively connected to said sensor adapted
for transmitting said alarm signal; c) an imaging device disposed in said vehicle and operatively
connected to said transceiver, for imaging at least a portion of an occupant of said vehicle upon
selective activation by at least said alarm signal; d) a two-way voice communication system
disposed within said vehicle and operably connected to said transceiver; and e) a receiver
adapted for reception of said signal from said transceiver and disposed remotely therefrom, said
receiver being adapted to display at least one of a still image and a streaming video of said
imaging device, wherein said receiver is adapted to activate said two-way voice communication.

21. Based on information maintained in the U.S. Patent and Trademark Office Patent
Assignment Database, the °378 Patent was owned by the inventors, i.e., the Individual
Defendants, during negotiation of the License Agreement. In an assignment executed between
May 7 and May 10, 2018, the Individual Defendants assigned their rights in the °378 Patent to

Citadel. (Exhibit G.)

NEGOTIATION OF THE LICENSE AGREEMENT

22. Negotiations between Plaintiff and Defendants began on March 12, 2018 when
Plaintiff's patent counsel called the attorney of record (Michael Keenan of Hinman, Howard &

Kattell, LLP) for the °378 Patent listed in the USPTO database to ask whether the owners of the
°378 Patent were amenable to discussing a license to the patent. On March 13, 2018, Defendant
Markeith Boyd called Plaintiff's patent counsel directly and told him that the owners of the
patent would be interested in doing some kind of deal. Plaintiff's patent counsel relayed this to
Plaintiff's representative, Mr. Wilding, the same day and provided him with Defendant Markeith
Boyd’s telephone number.

23. The same day, March 13, 2018, Mr. Wilding called Defendant Markeith Boyd.
In that call, Defendant Markeith Boyd declined to sell the ‘378 Patent, but said he would be
interested in negotiating an exclusive license and royalties.

24. On March 14, 2018, Defendants and Plaintiff entered into negotiations, directly
and through their respective patent counsel, that resulted in a Confidentiality and Exclusivity
Agreement (Exhibit H) that was executed by Defendant Markeith Boyd and by Mr. Wilding on
March 18, 2018, and included a two-way nondisclosure agreement and agreement by the patent
owners not to engage in any discussions or agreements with anyone other than Plaintiff for an
exclusivity period of sixty (60) days.

25. License term negotiations between Defendants and Plaintiff began on April 16,
2018 with exchanges of emails between Defendant Markeith Boyd and Mr. Wilding. (Exhibit
I.) Mr. Wilding began these direct negotiations in an email to Defendant Markeith Boyd that
said that Plaintiff had decided to focus on developing a product based on the patented design
and offered an up-front payment of $10,000 and accepting the five (5) percent royalty on the
profit of licensed products sold. (See Ex. I at 4-5.) On or about April 18, 2018 Defendant
Markeith Boyd and Mr. Wilding spoke by telephone about license terms, and Defendant
Markeith Boyd followed up with an email to Mr. Wilding on April 18, 2018, proposing a counter

offer of seven percent (7%) on gross income. (See id. at 3-4.) On April 21, 2018, Mr. Wilding
responded by email explaining the economic reasons for basing the royalty on profit and not
gross revenue, as well as the rationale for a five (5) percent royalty rate for the contemplated
product based on expected costs of goods sold and target pricing. (See id. at 2-3.) That same
day, Defendant Markeith Boyd replied by email accepting the offer of a five percent (5) royalty
on profits and asking for Plaintiff's attorney to draft the contract. (See id. at 2.) In that email,
Defendant Markeith Boyd stated: “we recognize that you are offering a wonderful opportunity
and we couldn’t be happier just to see our invention spring to life.” (Jd.)

26. On April 27, 2018, Mr. Wilding emailed a draft patent license agreement to
Defendant Markeith Boyd for his initial review. (See Exhibit J.) That draft patent license
agreement was for an exclusive license to the ‘378 Patent in exchange for a $10,000 license fee
and a royalty rate of five percent (5%) on gross profits of licensed products. The draft patent
license included a definition of gross profits and defined licensed products as any product
covered by a claim of the ‘378 Patent.

27. On April 30, 2018, Defendant Markeith Boyd emailed an edited version of the
draft license agreement including changes by Defendant Markeith Boyd and his attorney. (See
Ex. J at 1.) In that email, Defendant Markeith Boyd stated regarding changes made by his
attorney: “I do not agree with the provision of a "non-exclusive" agreement, as we've already
agreed that your license will be "exclusive," please refer to section 2, Licence [sic]. Other than
that, the revised agreement looks okay to us and we are prepared to sign it forthwith.” (Id.)
Defendant Markeith Boyd also stated that “no lawyers will be needed at this juncture, as I’m
quite certain that both attorneys have done a phenomenal job at drafting the initial contractual
agreements.” (/d.)

28. On or about May 7, 2018, Mr. Wilding and Defendant Markeith Boyd held a
telephone negotiation during which Mr. Wilding objected to changes requested in the draft
patent license and Defendant Markeith Boyd agreed that Mr. Wilding could ignore the changes.
On May 7, 2018 Mr. Wilding emailed to Defendant Markeith Boyd a final version of the license
agreement that included minor changes and rejected 8 changes requested by Defendant Markeith
Boyd.

29. As documented in Exhibits I and J, the terms of the License Agreement were
extensively negotiated personally between Defendant Markeith Boyd and Mr. Wilding over the
course of ten days. The emails exchanged between Defendant Markeith Boyd and Mr. Wilding
in Exhibits I and J show that the negotiations were friendly and positive, and did not reflect any
hesitation or misunderstanding on the part of the Individual Defendants regarding the terms of
the license agreement.

30. The License Agreement was signed by Defendant Bobbie Thompson on May 7,
2018, by Defendants Markeith Boyd and Shirley Lorraine Boyd on May 10, 2018, and mailed
to Mr. Wilding who signed the same document on May 25, 2018. (See Ex. A at 8.) Plaintiff's
patent counsel received the signed original of the License Agreement by mail on June 6, 2018
and emailed a PDF copy to Defendants’ patent counsel that same day.

31. On June 15, 2018, Plaintiff completed an electronic funds transfer of $10,000 to
Defendants’ patent counsel. (See Exhibit K.) On June 25, 2018, Defendant Markeith Boyd sent
an email to Mr. Wilding stating that the Plaintiff payment had arrived and was being distributed.
(See id.)

KEY TERMS OF THE LICENSE AGREEMENT
32. Paragraph 2(a) of the License Agreement grants to Plaintiff “a U.S. exclusive,

royalty-bearing license to make, have made, use, sell, offer for sale, or import Licensed Products

10
in the Field of Use for the Term of this Agreement.” (See Ex. A at. 1.) The Field of Use is
defined in paragraph 1(b) as “vehicle security systems.” (See id.)

33. Section 3 of the License Agreement specifies the license fee and royalties. (See
Ex. A at 3.) Paragraph 3(a) requires payment of a non-refundable License Fee of $10,000.
Paragraph 3(b) requires payment of a five percent (5%) royalty of the Gross Profit on Licensed
Products, with no royalties due on products manufactured and used for development, testing,
marketing, demonstrations and other non-revenue purposes or uses. Paragraph 3(c) states that
there are no minimum royalties due under the License Agreement. Gross Profit is defined in
paragraph 1(c) as “gross receipts on sales minus costs of manufacture of sales on all licensed
products and an allowance to be made for returns and repairs.” License Products is defined in
paragraph 1(d) as: “any product within the Field of Use the manufacture, use, importation, offer
for sale or sale of which would infringe a Valid Claim absent the license set forth in Section 2,”
which necessarily excludes products that are both made and sold outside the U.S. as the ‘378
Patent is enforceable only within the territory of the U.S.

34. Paragraph 4(b) of the License Agreement states that “Licensee shall inform
Licensors promptly in writing of any alleged infringement by anyone of the Licensed Patent and
shall provide any evidence indicating such infringement.” This paragraph grants Licensors “the
exclusive right but not the obligation to prosecute all infringements of the Licensed Patent at
their own expense,” providing that “Licensors shall retain, and Licensee shall have no claim to,
any damages received from such litigation related to the Licensed Patent.” (See Ex. A at. 2.)

35. Paragraph 6(b) grants Plaintiff the right to terminate the License Agreement upon
written notice at any time for any reason, with any royalties not already paid on Licensed

Products due and payable. (See Ex. A at 4.)

1]
36. Paragraph 6(c) states that either Party may terminate the License Agreement
under two conditions. First, either Party may terminate the License Agreement “in the event of
a default by the other Party of any material obligation in this Agreement, effective thirty (30)
days after written notice of such default is received by the Party in default and provided that the
Party in default has not remedied the default during such thirty (30) day notice period to the non-
breaching Party’s reasonable satisfaction.” Second, either Party may terminate the License
Agreement “immediately upon written notice” if the other Party goes out of business or
bankrupt. (See Ex. A at. 4.)

37. Paragraph 7(a) states: “Licensors represents and warrants that Licensors (i) own
and hold, free and clear of all liens or encumbrances of any kind whatsoever, all right, title and
interest in the Licensed Patent, (ii) have the exclusive right to license the Licensed Patent, and
(iii) have the exclusive right to bring action for the infringement of the Licensed Patent.” (See
Ex. A at 4.)

38. Paragraph 10(a) states that the License Agreement “shall be governed by the laws
of the State of New York without giving effect to the conflict of law principles thereof.” (See
Ex. A at 6.)

39. Section 11 specifies procedures for addressing disputes. (See Ex. A at 6.)
Paragraph 11(a) states: “The Parties agree to attempt in good faith to resolve all disputes arising
out of or in connection with this Agreement by negotiation. A Party may provide written notice
of the dispute to the other Party, following which each Party shall escalate the dispute to the
appropriate senior executive management level (for example, President or Chief Executive
Officer) within the parties’ organization to resolve such dispute within fifteen (15) days of such

escalation. Ifthe dispute is not resolved to the satisfaction of both Parties within thirty (30) days

12
from the date of delivery of the original notice of dispute, either Party may institute formal
dispute resolution proceedings.” (Jd.) Paragraph 11(b) specifies the jurisdiction for resolving
disputes quoted in paragraph 13 above. Paragraph 11(b) also states: “The Court shall award
reasonable attorneys’ fees and costs associated therewith to the prevailing Party(ies) to the extent
determined by the Court to have prevailed.”

40. Paragraph 13(b) specifies permissions and restrictions on assignment of the
License Agreement, concluding that the License Agreement “shall inure to the benefit of and be
binding upon the Parties hereto and their successors in interest and permitted assigns.” (See Ex.
A at 7.)

41. The License Agreement does not include any mention or contemplate any
obligations of Plaintiff to provide product development status reports, does not specify a product
development schedule, and does not require Plaintiff to provide Defendants with any
information regarding licensed product designs, suppliers or marketing. The only material
obligations in the License Agreement are to pay five percent (5%) royalties based on Gross

Profits of License Products.

 

42. Following execution of the License Agreement, there were numerous and regular
communications between Defendant Markeith Boyd for Defendants and Mr. Wilding for
Plaintiff.

43. In his June 25, 2018 email acknowledging receipt of the license fee, Defendant
Markeith Boyd asked for “more information regarding how you envision our involvement in
this project and in what capacity you would like us to operate.” (See Ex. K.) In that email,

Defendant Markeith Boyd asked for a tentative schedule for product development and beta

13
testing, and “have you sourced all the components and identified the hardware and software
developers, etc.? With regard to television commercials can we appear (even if only a cameo)
in any of them?” (/d.) Mr. Wilding replied by email that same day, June 25, 2018, promising
to involve Defendant Markeith Boyd in the project, mentioning that he had booked and paid for
a booth at the SEMA show in Las Vegas. (/d.) Mr. Wilding also stated that required components
had been sourced but only as a first stage and requiring testing. (/d.)

44. On August 1, 2018, Defendant Markeith Boyd emailed Mr. Wilding “to inquire
about your progress, and to ask if you’ve developed any marketing literature or brochures.” (See
Exhibit L.) In response, on August 6, 2018, Mr. Wilding emailed to Defendant Markeith Boyd
a link to a video on the envisioned product that Mr. Wilding indicated was aimed at investors,
not the public. (See Exhibit M at 2.)

45. | On September 6, 2018, Defendant Markeith Boyd emailed Mr. Wilding stating:
“we are expecting to attend the SEMA Show and wish to learn more about the process and what's
required. Will you have dedicated Sales Representatives on site to present our products, or, do
you anticipate us being responsible for this task? Either way, we want to be there.” (Ex. M at
1-2.) On September 9, 2018, Defendant Markeith Boyd again emailed Mr. Wilding about the
SEMA Auto Show. (See Exhibit N at. 2-3.) Mr. Wilding replied that same day, reporting that
they had a few delays in development but they were progressing, and that funds were in place
to complete trials and a first production run. (See id. at 2.) Mr. Wilding also stated: “Not sure
just yet if we will have something to show at SEMA but workings on it.”

46. On September 26, 2018, Defendant Markeith Boyd emailed Mr. Wilding, asking
similar questions regarding recent developments, the SEMA show and marketing materials.

(See Ex. N at 1-2.) Mr. Wilding immediately responded by email, saying: “Bad news I’m afraid,

14
Ill had to pull the plug on SEMA as we will simply not have anything professional enough to
show by then, and I do not want to divert resources to getting something to show when we should
concentrate on producing the best product we can first time. There will be lots of show to go to
next year, so rest assured travel is in your future.” That email stated that he hoped “to have
something ready for testing in January.” (See id.) That email also explained that “we have
found a company who are developing a similar product, all be it in the high end price bracket. I
have made them aware of your patent and our licence, (I’m sure their research pick[ed] it up but
hoped to produce under the radar (so to speak). Well they are now aware we know of the project
and will not allow anything to come to market without our approval, and the only way to get
approval is to pay us a licence to copy our licence.” That same day, September 26, 2018,
Defendant Markeith Boyd replied by email: “Thanks for the update, and for the information
about our potential new licensing prospects. We agree with you completely -- it's best to focus
on designing and developing the best possible product, rather than diverting our resources into
an area that we simply are not ready for.” (Jd. at 1.)

47. On September 27, 2018, Defendant Markeith Boyd sent an email to Mr. Wilding
again agreeing with focusing on development of a superior product. (See Exhibit O at 4.) That
email asked a series of detailed questions about the company mentioned by Mr. Wilding in his
September 26, 2018 email. (See id.) Mr. Wilding responded on September 29, 2018, saying
that the company had not launched a product yet, so technically there was no infringement or
annual turnover. (See id., 3-4.)

48. OnSeptember 29, 2018, Defendant Markeith Boyd sent an email to Mr. Wilding,
repeating requests for detailed information on the company, stating the basis for the requests

comes from Section 4(b) of the License Agreement. On October 3, 2018, Mr. Wilding replied

IS
by email, explaining:

Let me set this out correctly for you. I have information about a product that
looked like it might infringe on your patent, however at this stage we have no
evidence they will upgrade there[sic] system to an infringing product. As and
when we have clear evidence of this we will indeed under our licence agreement
contact you with there[sic] details. At this stage there is no evidence, and my
lawyers have written to this company informing them of our concerns and
offering to licence our patent to them should they decide to upgrade to a video
product. I do not wish to sound offish for not giving you details at this point,
however I would rather wait to see if they decide to build an upgrade that will
infringe.

(Ex. O at 2.)

49. That same day, October 3, 2018, Defendant Markeith Boyd replied, stating
among other things: “Understandably, the company that you have identified as a potential
infringer has NOT yet violated our patent, and thus, you are under NO obligation to disclose any
information regarding this organization.” (Ex. O at 2). Defendant Markeith Boyd also asked
for Mr. Wilding’s telephone number. (See id.) Mr. Wilding responded immediately, providing
his home telephone number and stating: “Please rest assured your family is my family when I
do business with individuals. I very much look Forwading[sic] to discussing the business with
you, but I have learn from past experience not to run before I can walk, so in turn I do not like
to discuss the future of a product till I have completed the project and we have a working system
we can sell. It’s far to[sic] easy to get ahead of ourselves and only to leave everyone let down,
that’s not the way I work, I focus on the goal at hand, then move on to the next till the project is
complete. Whilst we are testing in the field that is when all kinds of discussions can take place
with yourselves and customers.” (Jd. at 1-2.) Defendant Markeith Boyd replied by email saying
“We agree with you totally!” (d. at 1.)

50. On November 28, 2018, Defendant Markeith Boyd emailed Mr. Wilding,

inquiring about the status of the product development. (Exhibit P, at 1-2.) Mr. Wilding replied

16
that same day, stating: “I am due to Fly to Scotland on Friday to see the completed Mechanical,
I hope to see a mockup of the product. Sadly we are 8 weeks behind our original schedule, but
we are working our way forward. During my visit I am visiting the factory who will produce
the first run.” (See Ex. P at 1.) Defendant Markeith Boyd replied the same day saying: “That’s
encouraging news. Thanks a bunch, and please continue to keep us posted.” (/d.)

51. | On December 5, 2018, Defendant Markeith Boyd emailed Mr. Wilding to report
that they had identified two possible infringers and decided to pursue an infringement case
against them, and instructed their attorneys to send the initial Cease and Desist letter. (Exhibit
Q at 3.) Mr. Wilding immediately replied by email, expressing surprise to hear about the two
identified infringers, stating, “I am aware that [COMPANY X]' is now selling,” and asking about
the two identified infringers. (/d. at 2.) Mr. Wilding’s email also provided a status update on
the product development effort based on his trip to Scotland. (Jd. at 3.) Defendant Markeith
Boyd replied by email the same day, identifying the two identified companies against which
actions were being taken (neither of which was COMPANY X), and inviting Mr. Wilding to call
him at Mr. Wilding’s convenience. (/d. at 2.)

52. On December 10, 2018, Mr. Wilding emailed Defendant Markeith Boyd,
commenting on the two identified companies. Mr. Wilding’s email also stated: “[COMPANY
X] are selling so you might as well pick upon that one too if you want too.” (See Ex. Q at 2.)
That email also requested a time to have a telephone call per Defendant Markeith Boyd’s
request. (/d.) Defendant Markeith Boyd replied by email that same day, proposing a time for
the call.

53. On January 15, 2019, Defendant Markeith Boyd emailed Mr. Wilding requesting

 

'“COMPANY X” is not identified as it is an uninvolved third party.

17
an update, asking: “Any new developments or progress? Please advise.” (Exhibit R at 2.) Mr.
Wilding replied immediately by email explaining he was going to call at the end of the year but
had not received an email reply from Defendant Markeith Boyd with his time zone. (/d.) Mr.
Wilding’s email also provided a status update, stating: “Things are progressing well if not
slowly. We should have our prototypes finished by the end of February, when I have some final
designs I will forward them to you.” (/d.) Defendant Markeith Boyd replied by email that same
day, stating: “Thanks for the update! Just keep us in the loop. I’ll follow up in another month
or so.” (/d. at 1.)

54. On January 15, 2019, Mr. Wilding also sent an email to Defendant Markeith
Boyd, asking: “how you have got on with companies using your patent as I asked in my last
email?” (See Ex. R at 1.) Defendant Markeith Boyd replied on January 16, 2019 explaining
that Cease and Desist letters had been sent out, and that the legal team was preparing claim
charts. (/d.) Defendant Markeith Boyd’s email also asked for the name of the company that
Mr. Wilding had communicated with. Mr. Wilding replied immediately by email saying: “I do
believe I did give you this but here it is again, everything you need to know is on this website:
[COMPANY X].com That good to hear Markeith, keep on top of them all.” (Ex. Q at 1.)
Defendant Markeith Boyd replied immediately by email, saying only “Got it.” (/d.)

55. | The next communication received by Mr. Wilding was an email on February 20,
2019 from Defendants’ patent counsel with the subject line “Notice of Termination” that
attached the Notice (Ex. B) and included a one sentence message: “Please see the attached

Notice of Termination of the license agreement with Citadel Alarms.”

 

56. The Notice purports to provide notice of termination of the License Agreement

18
effective February 16, 2019 due to default of a material obligation. (See Ex. B at 1.)
Specifically, the Notice alleges that Plaintiff “repeatedly failed to ‘inform Licensors promptly
in writing of any alleged infringement’ by [COMPANY X] of the licenced[sic] patent, despite
Licensor’s repeated requests.” (/d.) The Notice quotes email exchanges summarized in
paragraphs 39-44 as substantiation for the allegations. (See /d. at 1-2.) Finally, the Notice
concludes: “Pursuant to Section 6(c) of the License Agreement, Licensors hereby place
Licensee on Notice of License Agreement Termination. Licensee has thirty (30) days after
receipt of this notice of such default to remedy the breach to Licensors’ satisfaction.” (Jd. at 2.)

57. Upon receiving the Notice on February 20, 2019, Plaintiff had its patent counsel
attempt to call Defendants’ patent counsel. Plaintiff's patent counsel left four voice mail
requests for a return call. Defendants’ patent counsel did not call (and has not called) Plaintiff's
patent counsel.

58. | Receiving no response from the repeated phone calls, Plaintiff's patent counsel
prepared and emailed to Defendants’ patent counsel the Response. (Ex. C.) The Response
objected to the Notice for failing to state valid grounds for termination because, as admitted in
the Notice, “at no time has my client alleged that [COMPANY X] infringes” the ‘378 Patent, and
“Mr. Wilding explained that to your client, Defendant Markeith Boyd, last year.” (/d. at 1.) The
Response further explained that Plaintiffs patent counsel had “carefully reviewed the facts
available to us after reasonable due diligence (including studying their website, viewing videos
of the product in use and patent searches) and concluded that [COMPANY X] failed to satisfy a
key limitation of the independent claims of the ‘378 patent. Based on my analysis of the
[COMPANY X] product, it was and remains my legal conclusion that [COMPANY X] did not

infringe the ‘378 patent in 2018. . . Accordingly, Mr. Wilding did not make any such

19
infringement allegation, instead writing COMPANY X to propose a sub-license if they want to
upgrade their product to add the feature of the ‘378 patent missing from their current product.
It was this potential for a future sublicense that Mr. Wilding discussed with your client.
Accordingly, Griffin Security has had and continues to have no basis for an allegation of
infringement. Thus, there has never been an obligation to report an allegation of infringement.”
(Id.) The Response explained that “there is a significant legal difference between (i) identifying
a company that might one day desire a sublicense for an upgraded product and (ii) finding
evidence of infringement rising to the level of an “allegation of infringement” under paragraph
4(b) of the Agreement.” (/d. at 1-2.) The Response concluded by requesting a call to schedule
a negotiation telephone call between Defendant Markeith Boyd and Mr. Wilding as specified in
the dispute resolution procedure specified in paragraph 11(a) of the License Agreement.

59. OnFebruary 27, 2019, Plaintiff's patent counsel received a call from Defendants’
litigation counsel during which the dispute was discussed and agreement was reached to
schedule a telephone call to negotiate the dispute in accordance with the dispute resolution
procedure specified in paragraph 11(a) of the License Agreement. Following this call, Plaintiff's
patent counsel emailed to Defendants’ litigation counsel a copy of the letter sent to COMPANY
X (Ex. R) that had been mentioned in Mr. Wilding emails and in the Response, and a video
showing lab testing of a prototype of the product under development by Plaintiff.

60. On February 28, 2019, a telephone conference call was held between Defendant
Markeith Boyd, Mr. Wilding, Defendants’ patent counsel, Defendants’ litigation counsel and
Plaintiff's patent counsel. During this call the nature of Defendants’ dissatisfaction with
Plaintiff was discussed. The discussion first focused on Plaintiff's failure to identify COMPANY

X as an infringing product despite requests for detailed information. Plaintiff's patent counsel

20
explained that it was and remains his legal opinion that COMPANY X does not infringe the ?378
Patent, a position that Plaintiff accepted, and the reason why no formal written disclosure of an
alleged infringement was made by Plaintiff. Defendant Markeith Boyd stated that Defendants
had determined that COMPANY X was infringing since early in 2018. The discussion then
turned to Defendant Markeith Boyd’s dissatisfaction with the amount and frequency of
information provided by Mr. Wilding related to the product development. Mr. Wilding
explained that a wire board prototype was in testing, that an “alpha product” was expected in
May followed by extensive field test leading to a “beta product” in June, followed by
manufacturing starting in August and initial sales efforts in September. Mr. Wilding also offered
numerous apologies stating he was under the impression from the frequent emails that he had
provided sufficient status updates given the nature of the development work underway.
Defendant Markeith Boyd expressed dissatisfaction with this information, requesting details on
product design, component costs, development contractors, contract manufacturers and
distributors. Defendants’ litigation counsel then suggested as a way to resolve the dispute that
Defendant Markeith Boyd, through his attorneys, would provide a list of requested information
and documents to Plaintiffs patent counsel within three days, and that Plaintiff would then have
five days to respond with the requested information. Mr. Wilding accepted this offer to provide
more information regarding development and manufacturing of a licensed product. There was
no other agreement reached, and no mention of or agreement to amend or replace the License
Agreement.

61. On March 18, 2019, Plaintiff's patent counsel received an email from
Defendants’ patent counsel providing a document entitled: “License Agreement” (Ex. D).

Defendants’ patent counsel’s email stated: “Attached please find a new licensing agreement

21
between our clients. It was cleaner to draft this agreement from scratch, rather than amend the
former agreement. You will see the list of Citadel's requested information incorporated in this
agreement.”

62. In addition to not agreeing to amend or replace the License Agreement, there are
several terms in the proposed new license agreement that are unacceptable to Plaintiff, are
business unreasonable, or incongruent with a patent license. For example, the proposed new
license offers a non-exclusive license instead of the exclusive license granted under the License
Agreement. (See Ex. D at 2.) The proposed new license requires an advance payment of a non-
refundable two-hundred fifty thousand dollar ($250,000) advance on royalties and requires
Plaintiff to pay further advances against future royalties upon request. (/d.) The proposed new
license sets a royalty rate of nine percent (9%) on gross revenues instead of gross profits as
specified in the License Agreement. (/d. at 1-2.) The proposed new license requires weekly
email progress reports on research, development, implementation and production of the product,
and then weekly sales reports and sales forecasts. (/d. at 3.) The proposed new license requires
production of information that is proprietary to Plaintiff and inconsistent with a patent license.
(See, e.g., id. at 4-5.) The proposed new license grants Citadel the right to terminate the
agreement at any time for any reason whatsoever. (/d. at 7.) The new license requires Plaintiff
to vigorously defend at its own expense any invalidity actions brought against the patent rights.
(/d.) The new license requires Plaintiff to bring infringement actions at its own expense without
permitting Plaintiff to receive damages collected in such actions. (Jd.)

63. On March 28, 2019, Plaintiff's patent counsel emailed the Defendants’ patent
counsel a proposed Side Agreement (Ex. E). The proposed Side Agreement reflects the

agreement reached during the February 28, 2019 negotiation telephone call between the parties

22
and does not constitute an amendment or replacement of the License Agreement. In particular,
the proposed Side Agreement lists documents and information that Plaintiff is willing to produce
to Defendants regarding development of a Licensed Product. Plaintiff's patent counsel’s email
also stated: “Griffen Security will not agree to replace or amend the license contract that
currently exists between the parties.”

64. On April 1, 2019, Defendants’ patent counsel sent an email to Plaintiffs patent
counsel, stating: “We received your side agreement draft between Plaintiff Security and
Citadel's patentees and regret to inform you that our client cannot accept or agree to your
agreement. We ask you to reconsider the License Agreement that was offered, which we believe
provides a mutually beneficial resolution, without beginning prolonged and expensive federal
litigation. If that is not acceptable, then the standstill agreement would no longer be tolled. Our
previous notice that the original License Agreement is null and void would apply from today’s
date and trigger the process set forth in the license. We look forward to hearing from you.”

; L D
AGREEMENT

65. After entering into the License Agreement, Plaintiff initiated development of a
product consistent with the claims of the ’378 Patent. To date, Plaintiff has expended significant
effort, entered into contracts with a number of companies, spent over $168,000 so far, and has
executed contracts requiring the expenditure of another $42,000 in development of this product.
Further costs will soon be incurred by Plaintiff as the product enters preproduction testing,
manufacturing and then sales. The product is now in initial testing, with plans in place to move
to production in August 2019 to support initiating sales in September 2019.

66. Plaintiff has relied on the License Agreement by developing a product consistent

with the claims of the °378 Patent, and therefore will infringe at least one claim of that patent

23
unless redesigned (or a different product is developed) to avoid infringement. By entering into
the License Agreement, Defendants lured Plaintiff into investing in the development of an
infringing product and thus denied Plaintiff the fair opportunity to develop a product that would
not infringe the °378 Patent. If Defendants are permitted to terminate the License Agreement,
Plaintiff will incur a lose of the $200,000 or more already invested in an infringing product, and
Plaintiff will be forced to either incur similar costs to develop a non-infringing product or
abandon the economic opportunity of the new product for which Plaintiff bargained for when
negotiating and paying for the License Agreement. These losses and additional costs would
exceed $75,000. Further, developing a different product would delay sales of Plaintiff's
products by several months, and thus delay Plaintiff's return on investments made in reliance of
the License Agreement.

FIRST CLAIM FOR RELIEF
Declaratory Judgment — License Agreement Not Terminated

67. Plaintiff repeats and re-alleges in full the allegations in paragraphs 1 through 66.

68. An actual and justiciable case or controversy exists between Plaintiff and the
Defendants regarding the License Agreement which arises under the Patent Laws of the United
States.

69. The Notice from Defendants, through counsel, purports to terminate the License
Agreement due to breach of a material obligation of the License Agreement for failing to inform
Defendants in writing about an alleged infringement. However, Plaintiff has not breached the
License Agreement, much less materially breached it, because Plaintiff never alleged
infringement. Defendants admitted that if there is no infringement, then there is no duty to report
an alleged infringement. (See Ex. O at 2.) Moreover, the purported breach alleged by the

Defendants was effectively cured by subsequent written communications from Plaintiff to the

24
Defendants. (See, e.g., Ex. C; Ex. Q at 2.) As such, Defendants had no right to terminate the
License Agreement, and the Notice is invalid.

70. ~~ Plaintiff is entitled to a judgment declaring that Defendants (a) were not entitled
to terminate the License Agreement, (b) the purported termination of the License Agreement is
null and void, and (c) that the License Agreement is still valid and binding as to Plaintiff and
Defendants, and therefore (d) any products developed by Plaintiff in reliance on the License

Agreement do not infringe the °378 Patent by means of the license granted by Defendants.

SECOND CLAIM FOR RELIEF
Breach of the License Agreement.

71. Plaintiff repeats and re-alleges in full the allegations in paragraphs 1 through 66.
72. Plaintiff and Defendants are the parties to the License Agreement.

73. Paragraph 2(a) of the License Agreement (Ex. A at 1.) grants an exclusive license

es

to the °378 Patent, and thus was intended to grant Plaintiff the economic benefit of developing
and selling products protected by the limited monopoly of the ’378 Patent in return for sharing
with Defendants a percentage of such economic gain in the form of royalties on gross profits of
Licensed Products.

74. Defendants have received the economic benefit of the License Agreement for
which they bargained in the form of the $10,000 up-front License Fee, and will continue to
receive the economic benefit of royalties on Licensed Products once such products go on sale
later this year.

75. Plaintiff has relied on the License Agreement by investing in the design,
development and testing of a Licensed Product (instead of a product not covered by the ’378

Patent), but has yet to receive the benefit of the License Agreement or a return on this investment

25
as sales of licensed products are scheduled for later this year.

76. Paragraph 6(c) License Agreement permits termination by the Defendants based
only on a material breach that is not remedied.

77. On October 3, 2018, Plaintiff (Mr. Wilding) explained in writing to Defendants
(Defendant Markeith Boyd) that Plaintiff sent an invitation to a potential sublicensee
(COMPANY X), but that Plaintiff did not have evidence that the company infringed the ’378
Patent, and Defendant Markeith Boyd acknowledged this and expressly agreed that “the
company that you have identified as a potential infringer has NOT yet violated our patent, and
thus, you are under NO obligation to disclose any information regarding this organization.” (See
Ex. O-at 2.)

78. | The Response to the Notice explained in detail why Plaintiff did not and was
under no obligation to disclose in writing an alleged infringer because diligent investigation
revealed no infringement, and therefore there was no breach of the License Agreement by
Plaintiff.

79.  Atall times relevant hereto, Plaintiff has fully performed and remains willing to
perform all duties and obligations required by the License Agreement. Further, Plaintiff has
worked diligently and invested significant sums to develop a Licensed Product on which
royalties will be due to Defendants once it is on sale if the License Agreement is not terminated.

80. Evenif the delay by Plaintiff in identifying COMPANY X to Defendants could be
construed as a material breach of the License Agreement, Plaintiff cured such breach by
providing all information available to Plaintiff (specifically the website address that Plaintiff
patent counsel examined in determining no infringement) by an email sent on January 16, 2019.

(Ex. Q at. 1.) Even if that communication is not sufficient to cure the alleged breach, the

26
Response to the Notice on February 20, 2019, explaining in detail why there had been no written
notice of an alleged infringement, provided a reasonable cure for such breach.

81. | Defendants’ Notice and April 1, 2019 email initiating termination of the License
Agreement without a valid basis constitutes Defendants’ material, anticipatory breach of the
License Agreement.

82. Defendants’ refusal to consider any of Plaintiffs actions to cure the alleged
material breach is unreasonable, and therefore also constitutes Defendants’ material,
anticipatory breach of the License Agreement.

83. Defendants’ breach of the License Agreement is intentional, willful, deliberate,
in bad faith, and undertaken with full knowledge that Defendants have no right or authority to
terminate the License Agreement and that it would cause substantial damage to Plaintiff.

84. Plaintiff is entitled to specific performance by Defendants under the License
Agreement.

85. If Defendants are permitted to terminate the License Agreement, Plaintiff will
incur losses of at least $200,000 in expended and committed investments made in reliance on
the license granted under the agreement, and therefore Plaintiff is entitled to damages in an
amount to be determined but not less than $200,000.

86. Plaintiff is further entitled to Plaintiff's costs and attorneys’ fees as provided in

paragraph 11(b) of the License Agreement.

 

87. Plaintiff repeats and re-alleges in full the allegations in paragraphs 1 through 66.

88. Defendants and Plaintiff are parties to the License Agreement.

27
89. Defendants have breached the implied covenant of good faith and fair dealing in
the License Agreement by attempting to terminate the agreement without cause and intentionally
and willfully refusing to accept any written communications by Plaintiff regarding COMPANY
X as areasonably acceptable cure to the alleged breach of not disclosing an alleged infringement.
Defendants’ actions, if not blocked by this Court, will deny Plaintiff the intended economic
benefits of the License Agreement after Defendants have received the License Fee.

90. Plaintiff is entitled to specific performance by Defendants to comply with their
obligations under the License Agreement, as well as Plaintiff's costs and attorneys’ fees in

accordance with the License Agreement.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff demands judgment against Defendants as follows:

a. For declaratory judgment that Plaintiff has not breached the License Agreement,
or in the alternative that Plaintiff has cured the alleged breach of the License Agreement;
b. For declaratory judgment that products developed by Plaintiff in reliance upon

the License Agreement shall not infringe the °378 Patent because of the license granted.

c. For an order of specific performance by Defendants pursuant to the License
Agreement;
d. In the alternative, for damages resulting from Defendants’ breach of contract in

an amount to be determined but not less than $200,000.

28
€; For attorneys’ fees and costs incurred by Plaintiff in this action; and

f. For such other and further relief as the Court deems just and proper.

Dated: April 19, 2019 Respectfully sybmitted,

 
 
  
 
  

 

 

 

acqueline I. Meyer \
Meyér@hodgsonruss.com
son Russ LLP

605 Third Ave, Suite 2300
New York, NY 10158
(646) 218-7633 (tel.)

(646) 943-7083 (fax)

Shauna Wertheim (pro hac vice pending)
swertheim@marburylaw.com

Robert M. Hansen (pro hac vice pending)
rhansen@marburylaw.com

The Marbury Law Group, PLLC

11800 Sunrise Valley Drive, 15" Floor
Reston, VA 20191

(703) 391-2900 (tel.)

(703) 391-7100 (fax)

Attorneys for Plaintiff Griffen Security, LLC

29
